Title: From Abigail Smith Adams to Mercy Otis Warren, 20 June 1813
From: Adams, Abigail Smith
To: Warren, Mercy Otis



my dear Madam
Quincy June 20th 1813

your Letter this morning received So kindly inquiring after my Dear Daughter, demands from me, not only my thanks, but an immediate reply.
Mrs Smith, through her whole Life has enjoyd good health, untill the painfull opperation She endured the last Summer, after which her nerves were much affected.
Soon after her return to the valley She wrote me word, that She had been Severely attacked with the Rheumatism in her Back. it left her Back and Seizd upon her left hip, from which She Sufferd great pain. She was easiest in Bed in this way it continued through the winter. She obtaind Some releif from Blisters. as the Spring approachd it put on an inflamitory form and attackd her Side like a plurisy—She was then Bled, and Blisterd again, in consequence of which she is much Weakned and debilitated. about three weeks Since, She was voilently attackd in her Stomack which greatly allarmd Caroline, and the rest of her Friends—the more So for the cols being absent in Congress.
it was at this time that both Caroline and her Aunt Nancy Smith were So anxious, and wrote to us in Such a manner as excited our poignant distress—
it appeard impossible for me to undertake, a journey of Such a distance, Sick as I have been for more than a Month, confined to my chamber with a fever—
Mrs Smith knew this, and did not Send for me, but Still hopes that She may So recover, as to make herself a journey here when the col.  returns—it was my desire that She Should have been with us, when the Coll, first went on to Congress, but She was too Sick to undertake it—I still flatter myself that She will be able to, if no Severe attack again prevents it, but I fear She will never again enjoy health—
My Dear Madam I have not written to you in replie to your last Letter.
Such is the warlike State of Nations and their various Destinies, that we cannot calculate what is to be the end of these things, who are to be the Conquerers, or why they thus destroy each other, but thus it has been from Age to Age, and will continue So, as long as time endures—
whether Bonaparte is again to become the conquerer, time must decide—
The conduct of our own State Government cannot Surely meet the approbation of any real American I Should much rather chuse, that the Name of my Family Should be blotted from the page of History, than appear upon Record as the proposer of Such a Resolution as past the Senate in their late Session—I do not view this War, as waged for conquest, or ambition, but for our injured Rights, for our freedom, and the Security of our Independence—and therefore Shall rejoice When any Naval victory, or Milatary Success attend upon our Arms; which may give us any hope or prospect of Peace, which always ought to be the object aimd at, and I Sincerely beleive is So by our Government. most Sincerely do I wish it that war could have been avoided—
I inclose to you for your perusal Several Letters from my Son. they will perhaps give you a better Idea of the contending powers there I am able to. You will be So good as to return them when read—
I am dear Madam with Sentiments of Love veneration and esteem / your Friend

Abigail Adamsmy Family join in Regards to yours—
